Citation Nr: 1342379	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 60 percent disabling for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2013, the Veteran testified in a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  

In May 2009 and January 2010 submissions, the Veteran expressed disagreement with the issues of an initial rating for psoriasis, an earlier effective date for service connection for tinnitus, and a temporary total rating based on surgery and convalescence, which were adjudicated in May 2008 and February 2009 rating decisions, respectively.  During the September 2013 Board hearing, the Veteran testified that he did not want to pursue an appeal as to those issues; therefore, those issues are not in appellate status and are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of a higher initial rating for service-connected psoriatic arthritis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

During the September 2013 Board hearing, the Veteran contended that the July 2011 VA examination is inadequate.  Specifically, the Veteran asserted that the examiner did not accurately record his reports of pain with movement.  He further testified that the all the joints affected by the psoriatic arthritis, including the wrists, hips, knees, ankles, feet, and toes, were not evaluated.  The Veteran identified other manifestations of the psoriatic arthritis that he argued are associated with the psoriatic arthritis, including venous insufficiency and atrophy of the wrists, bilaterally.  In this regard, once VA undertakes the effort to provide an examination, it must provide an adequate one.  As such, a new examination is needed to assist in determining the current severity of the service-connected psoriatic arthritis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assist in determining the current nature and severity of the service-connected psoriatic arthritis.  To the extent possible, schedule the examination with a rheumatologist or a similarly qualified physician to respond to the inquiry below.  All indicated tests and studies should be accomplished and the findings reported in detail, to include an electromyography (EMG).

The examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected psoriatic arthritis, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5002 for rheumatoid arthritis, including, as appropriate, under the criteria for when there is an active process.

With regard to evaluating chronic residuals of the underlying condition, the examiner must identify all affected joint regions, to include but not limited to, the wrists, hips, knees, ankles, feet, and toes.  The examiner must then report complete range of motion findings for the affected joint(s).  The examiner should specifically indicate whether the limitation of motion was confirmed by findings such as selling, muscle spasm, or other satisfactory evidence of painful motion.  The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area(s) is/are used repeatedly over a period of time.  The examiner must also determine whether the affected joint region(s) exhibits weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of additional range of motion lost due to any weakened movement, excess fatigability or incoordination.

In reviewing the claims folder, the examiner should comment on any identified joints that he or she found were chronically affected by the service-connected psoriatic arthritis, to include whether those joints were affected during the entirety of the initial rating period on appeal, dating back to March 16, 2007.

The examiner must also address and evaluate other reported manifestations, including but not limited to, venous insufficiency and atrophy of the wrists, and indicate whether those symptoms and manifestations are attributable to the service-connected psoriatic arthritis.

2. After completion of the above and any additional development deemed necessary, the claim of a higher initial rating for service-connected psoriatic arthritis should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


